CAULFIELD, J.
(after stating the facts). — There was considerable .testimony in the case but we think the foregoing fairly represents the state of the record
*431so far as it bears on the question before us. That question which counsel for appellant calls “the crucial question,” is, did the attorneys for the parties agree that all the poll tax cases were to be continued from February 4 to March 3, or did they agree that the Beck case was to be decided, and only the other cases continued. If the trial court had accepted plaintiff’s version of such agreement then it should have enjoined the judgment rendered in violation thereof. [Sanderson v. Voelcker, 51 Mo. App. 328; 16 Am. and Eng. Enc. of Law (2 Ed.), 381.] But the testimony as to the agreement was conflicting and the trial court, having the witnesses present and testifying orally before it, with opportunity to judge of the weight to be attached to their testimony, found this issue against the plaintiff. We have carefully examined the record and are not satisfied that such finding was so manifestly wrong as to warrant us in disturbing it. We feel therefore that it is our duty to affirm the judgment. [Tinker v. Kier, 195 Mo. 183, 203, 94 S. W. 501; Huffman v. Huffman, 217 Mo. 182, 191, 117 S. W. 1.] It is so
ordered. Reynolds, P. J., and Nortoni, J., concur.